PER CTJRIAM.
Upon full consideration of the facts appearing in the record we are of the opinion that the order of the Circuit Court should bo' amended so as to read as follows: “Ordered, that until the further order of this court the said defendant Girard Company, its officers, directors, trustees, managers, servants, agents, attorneys and workmen, and each and every of them, be, and they hereby are, restrained and enjoined from directly or indirectly making use of the words “Elastic Seam” or “Stretehiseam” in the construction, manufacture, sale, delivery, working, operation or use, offering for sale, or advertising men’s drawers with a longitudinal yellow strip down the sides, or down the sides and back, of said drawers. And it is further ordered, that the said defendant Girard Company, its officers, directors, trustees,'managers, servants, agents, attorneys, and workmen, and each and every of them, be, and they are hereby, restrained and enjoined from using said words “Elastic Seam” or “Stretehiseam” in connection with men’s drawers containing strips of elastic material, white, gray, or other color, unless accompanied by a statement conspicuously, clearly, and unmistakably specifying that such drawers are the product of the Girard Company, and are not the product of Die Scriven Company.” The order, as so modified, is affirmed.